UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 XPLORE TECHNOLOGIES CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: XPLORE TECHNOLOGIES CORP. 14000 Summit Drive, Suite900 Austin, Texas 78728 Telephone: (512)485-2017 Facsimile: (512)249-5630 August 12, 2013 Dear Xplore Stockholder: You are cordially invited to attend the 2013 Annual Meeting of Stockholders of Xplore Technologies Corp., a Delaware corporation, to be held at our executive offices, 14000 Summit Drive, Suite900, Austin, Texas 78728, on Tuesday, September 24, 2013, at 9:00a.m., local time. The principal business of the Annual Meeting will be to (i)elect to the Board of Directors the six nominees named in this proxy statement; (ii)ratify the appointment of PMB Helin Donovan,LLP as our independent registered public accounting firm for the fiscal year ending March31, 2014; (iii) approve an amendment to our 2009 Stock Incentive Plan to (a) increase the maximum number of shares of our common stock issuable under that plan from One Hundred Eighty-Seven Thousand Five Hundred (187,500) to One Million Six Hundred Eighty-Seven Thousand Five Hundred (1,687,500) and (b) increase the number of shares of our common stock relating to awards under that plan that any single participant may receive in any calendar year from Twenty Thousand (20,000) to Five Hundred Thousand (500,000); (iv) approve an amendment to our 2009 Employee Stock Purchase Plan to increase the maximum number of shares of our common stock issuable under that plan from Twelve Thousand Five Hundred (12,500) to Thirty-Two Thousand Five Hundred (32,500); (v) approve a non-binding advisory proposal regarding our executive compensation; (vi) approve a non-binding advisory proposal regarding the frequency with which our stockholders should vote on our executive compensation; and (vii)transact such other business as may properly come before the meeting and at any adjournment thereof. Along with the attached proxy statement, we have enclosed a copy of our 2013 Annual Report to Stockholders, which includes our audited financial statements as of and for the fiscal year ended March31, 2013. Whether or not you plan to attend the Annual Meeting, it is still important that your shares be represented. Please submit a proxy to vote your shares in one of three ways: via Internet, telephone or mail. If you choose to submit your proxy by mail, please complete, sign, date and return the enclosed proxy card in the envelope provided at your earliest convenience. If you do attend the Annual Meeting and wish to vote in person, you may withdraw your proxy at that time. Very truly yours, Michael J. Rapisand Corporate Secretary and Chief Financial Officer XPLORE TECHNOLOGIES CORP. 14000 Summit Drive, Suite900 Austin, Texas 78728 Telephone: (512)485-2017 Facsimile: (512)249-5630 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 24, 2013 Dear Xplore Stockholders: The 2013 Annual Meeting of Stockholders of Xplore Technologies Corp., a Delaware corporation (the “Company” or “Xplore”), will be held on Tuesday, September 24, 2013, at 9:00a.m., local time, at 14000 Summit Drive, Suite900, Austin, Texas 78728. The principal business of the Annual Meeting will be to (i)elect to the Board of Directors the six nominees named in this proxy statement; (ii)ratify the appointment of PMB Helin Donovan,LLP as the Company’s independent registered public accounting firm for the fiscal year ending March31, 2014, (iii) approve an amendment to our 2009 Stock Incentive Plan to (a) increase the maximum number of shares of our common stock issuable under that plan from One Hundred Eighty-Seven Thousand Five Hundred (187,500) to One Million Six Hundred Eighty-Seven Thousand Five Hundred (1,687,500) and (b) increase the number of shares of our common stock relating to awards under that plan that any single participant may receive in any calendar year from Twenty Thousand (20,000) to Five Hundred Thousand (500,000); (iv) approve an amendment to our 2009 Employee Stock Purchase Plan to increase the maximum number of shares of our common stock issuable under that plan from Twelve Thousand Five Hundred (12,500) to Thirty-Two Thousand Five Hundred (32,500); (v) approve a non-binding advisory proposal regarding the Company’s executive compensation; (vi) approve a non-binding advisory proposal regarding the frequency with which stockholders should vote on the Company’s executive compensation; and (vii)transact such other business as may properly come before the meeting and at any adjournment thereof. Stockholders of record at the close of business on August 1, 2013, the record date for the Annual Meeting, are entitled to notice of the Annual Meeting and to vote the shares held on that date at the Annual Meeting. Stockholders of record of the Company’s common stock may vote their shares by proxy, whether or not they plan to attend the Annual Meeting, via Internet, telephone or mail. This proxy is being solicited by the Board of Directors of the Company. By Order of the Board of Directors, Michael J. Rapisand Corporate Secretary and Chief Financial Officer Austin, Texas August 12, 2013 YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWNED ON THE RECORD DATE, PLEASE SUBMIT A PROXY TO VOTE YOUR SHARES IN ONE OF THREE WAYS: VIA INTERNET, PHONE OR MAIL. IF YOU CHOOSE TO SUBMIT YOUR PROXY BY MAIL, PLEASE INDICATE YOUR VOTING INSTRUCTIONS ON THE ENCLOSED PROXY CARD, DATE AND SIGN IT, AND RETURN IT IN THE ENVELOPE PROVIDED. IN ORDER TO AVOID THE ADDITIONAL EXPENSE TO THE COMPANY OF FURTHER SOLICITATION, THE COMPANY ASKS FOR YOUR COOPERATION IN PROMPTLY SUBMITTING YOUR PROXY VIA INTERNET, PHONE OR MAIL. i IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON SEPTEMBER 24, 2013. Our proxy statement and Annual Report to Stockholders, which are enclosed with this mailing, are also available at www.proxyvote.com. ii TABLE OF CONTENTS Page ANNUAL MEETING 1 PROPOSAL 1—ELECTION OF BOARD OF DIRECTORS 4 PROPOSAL 2—RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 7 PROPOSAL 3—APPROVAL OF AN AMENDMENT TO 2 9 PROPOSAL 4—APPROVAL OF AN AMENDMENT TO 2 15 PROPOSAL 5—ADVISORY VOTE ON EXECUTIVE COMPENSATION 19 PROPOSAL 6—ADVISORY PROPOSAL ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION 20 CORPORATE GOVERNANCE 21 COMPENSATION DISCUSSION AND ANALYSIS 26 EXECUTIVE COMPENSATION 29 TRANSACTIONS WITH RELATED PERSONS 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 36 STOCKHOLDER PROPOSALS FOR 2 36 ANNUAL REPORT; INCORPORATION BY REFERENCE 37 FORWARD-LOOKING STATEMENTS 37 WHERE YOU CAN FIND MORE INFORMATION 37 OTHER MATTERS 38 iii XPLORE TECHNOLOGIES CORP. 14000 Summit Drive, Suite900 Austin, Texas 78728 Telephone: (512)485-2017 Facsimile: (512)249-5630 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS General Information This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Xplore Technologies Corp. (“we”, “us”, “Xplore”, or the “Company”) for use at the 2013 Annual Meeting of Stockholders, which we refer to as the Annual Meeting, to be held at our executive offices, 14000 Summit Drive, Suite900, Austin, Texas 78728, on Tuesday,, September 24, 2013, at 9:00a.m., local time, and any adjournment thereof. The matters to be considered and acted upon at the Annual Meeting are set forth in the attached Notice of Annual Meeting. This proxy statement, the Notice of Annual Meeting and the form of proxy are first being made available to stockholders on or about August 12, 2013. Record Date Our Board of Directors has fixed August 1, 2013 as the record date for the purpose of determining stockholders entitled to receive notice of and to vote at the Annual Meeting, which we refer to as the Record Date. Each stockholder is entitled to one vote for each share of our common stock held as of the close of business on the Record Date. We will make available an alphabetical list of stockholders entitled to vote at the Annual Meeting, for examination by any stockholder during ordinary business hours, at our executive offices, from August 12, 2013 until the Annual Meeting. Quorum and Required Vote As of the close of business on the Record Date, there were 8,394,443 shares of our common stock issued and outstanding and entitled to vote at the Annual Meeting, after giving effect to the 1-for-400 reverse stock split consummated on September 13, 2012 and the conversion of all of our outstanding preferred stock into common stock on October 31, 2012. Each share of common stock has the right to one vote on each matter that properly comes before the Annual Meeting. The presence, in person or by proxy, of the holders of record of capital stock representing a majority of the votes entitled to be cast at the Annual Meeting will constitute a quorum. All disclosures in this proxy statement regarding the number of shares of our common stock prior to September 13, 2012 have been adjusted to give effect to the 1-for-400 reverse stock split consummated on that date. Election of Directors. Directors are elected by a plurality of the affirmative votes cast by those holders present and entitled to vote at the Annual Meeting. All six directors are to be elected by the holders of our common stock, voting together as a single class. Abstentions and broker non-votes will not be counted as having been voted in favor of a nominee. Stockholders may not cumulate votes in the election of directors. Ratification of Independent Public Accounting Firm. The affirmative vote of the holders representing a majority of the outstanding shares of our common stock present and entitled to vote at the Annual Meeting, voting together as a single class, is required to ratify the appointment of PMB Helin Donovan,LLP as our independent registered public accounting firm for the fiscal year ending March31, 2014. Amendment to 2009 Stock Incentive Plan, Amendment to 2009 Employee Stock Purchase Plan, Advisory Proposals and Other Proposals. The affirmative vote of the holders of a majority of the votes represented by outstanding shares of our common stock present and entitled to vote at the Annual Meeting, voting together as a single class, is required to approve the amendment to our 2009 Stock Incentive Plan, to approve the amendment to our 2009 Employee Stock Purchase Plan, to approve the advisory proposals regarding our executive compensation, and would be required to approve such other proposals that may properly come before the Annual Meeting. 1 Delivery of Notice of Internet Availability In accordance with the rulesadopted by the Securities and Exchange Commission, or SEC, except for stockholders who have requested otherwise, we have generally mailed to our stockholders a Notice of Internet Availability of Proxy Materials, which we refer to as the Notice of Internet Availability. The Notice of Internet Availability provides instructions either for accessing our proxy materials, including this proxy statement and our 2013 Annual Report to Stockholders, at the website address referred to in the Notice of Internet Availability, or for requesting printed copies of the proxy materials by mail or electronically. If you would like to receive a paper or email copy of our proxy materials either for the Annual Meeting or for all future meetings, you should follow the instructions for requesting such materials included in the Notice of Internet Availability sent to you. Many of our stockholders hold their shares through a broker, bank or other nominee (that is, in “street name”) rather than directly in their own name. If you hold your shares in street name, the Notice of Internet Availability or a printed set of the proxy materials, together with a voting instruction form, will be forwarded to you by your broker, bank or other nominee. If your shares are registered directly in your name, we have sent the Notice of Internet Availability or a printed set of the proxy materials, together with a proxy card, to you directly. Abstentions and Broker “Non-Votes” Stockholders and brokers returning proxies or attending the meeting who abstain from voting will count towards determining a quorum. However, such abstentions will have no effect on the outcome of the election of directors, but will have the same effect as a vote against any other matter. Broker non-votes (i.e.,shares held by brokers or nominees over which the broker or nominee lacks discretionary power to vote and for which the broker or nominee has not received specific voting instructions from the beneficial owner) will be treated as present for purposes of a quorum. In tabulating the voting results for any particular proposal, shares that constitute broker non-votes are not considered entitled to vote on that proposal. Consequently, broker non-votes will have no effect on the votes required to elect directors or to approve any other matter. Appointment of Proxies Stockholders who are unable to attend the meeting and vote in person may still vote by appointing a proxyholder. The persons specified in the enclosed form of proxy are officers of Xplore. A stockholder has the right to appoint a person, who need not be a stockholder, to represent such stockholder at the meeting (or any adjournment thereof) other than the persons specified in the enclosed form of proxy. Such right may be exercised by striking out the persons named as proxies and designating another person. For stockholders who wish to appoint a different proxyholder, the completed form of proxy must be mailed in the enclosed envelope and received at the address on the proxy envelope no later than September 1, 2013. Inquiries regarding proxy forms can be made to our proxy representative, Broadridge, 51 Mercedes Way, Edgewood, New York 11717. Voting by Proxy Whether or not you plan to attend the Annual Meeting, you may submit a proxy to vote your shares via Internet, telephone or mail as more fully described below: ● By Internet: Go to www.proxyvote.com and follow the instructions. You will need your proxy card or Notice of Internet Availability to submit your proxy. ● By Telephone: Call 1-800-690-6903 and follow the voice prompts. You will need your proxy card or Notice of Internet Availability to submit your proxy. ● By Mail: Mark your vote, sign your name exactly as it appears on your proxy card, date your proxy card and return it in the envelope provided. If you vote via the Internet or by telephone, your electronic vote authorizes the persons designated on the enclosed form of proxy in the same manner as if you signed, dated and returned your proxy card. If you vote by Internet or by telephone, do not return your proxy card. If your shares are held in “street name” (that is, in the name of a bank, broker or other holder of record), you will receive instructions from the holder of record that you must follow in order for your shares to be voted. Internet and/or telephone voting also will be offered to stockholders owning shares through most banks and brokers. 2 The named proxies will vote the shares in respect of which they are appointed proxy in accordance with the instructions of the stockholder as indicated on the proxy. If the stockholder specifies a choice with respect to any matter to be acted upon, the shares will be voted accordingly. In absence of any such instructions, shares represented by such proxies will be voted at the Annual Meeting in accordance with the recommendations of the Board of Directors as follows: “FOR”: ● Proposal No.1—Election of the nominees for director named in this proxy statement, ● Proposal No.2—Ratification of the appointment of PMB Helin Donovan,LLP as our independent registered public accounting firm for the fiscal year ending March31, 2014, ● Proposal No.3—Approval of an amendment to our 2009 Stock Incentive Plan to (a) increase the maximum number of shares of our common stock issuable under that plan from One Hundred Eighty-Seven Thousand Five Hundred (187,500) to One Million Six Hundred Eighty-Seven Thousand Five Hundred (1,687,500) and (b) increase the number of shares of our common stock relating to awards under that plan that any single participant may receive in any calendar year from Twenty Thousand (20,000) to Five Hundred Thousand (500,000), ● Proposal No.4—Approval of an amendment to our 2009 Employee Stock Purchase Plan to increase the maximum number of shares of our common stock issuable under that plan from Twelve Thousand Five Hundred (12,500) to Thirty-Two Thousand Five Hundred (32,500), ● Proposal No.5—Approval of the compensation of our named executive officers as disclosed in this proxy statement, and ● Proposal No.6—Approval of having the vote on the compensation of our named executive officers occur every three years. If any other matters are properly presented at the Annual Meeting, the persons named in the form of proxy will be entitled to vote on those matters for you. As of the date of this proxy statement, we are not aware of any other matters to be raised at the Annual Meeting. Revocation of Proxies A registered holder of common stock who has given a proxy may revoke the proxy at any time before it is exercised by giving written notice revoking the proxy and delivering a properly executed proxy card bearing a later date to Xplore’s Corporate Secretary at 14000 Summit Drive, Suite900, Austin, Texas 78728; by submitting a proxy bearing a later date via Internet or telephone; or by attending the Annual Meeting, revoking the previously-granted proxy and voting in person. Attending the Annual Meeting will not automatically revoke your proxy. A non-registered stockholder who wishes to revoke a voting instruction form should contact his broker, trustee or nominee for instructions. In order to be effective, all revocations or a later-filed proxy must be delivered to us at the address listed above or submitted via Internet or telephone not later than September 20, 2013, 5:00p.m., local time. All valid unrevoked proxies will be voted at the Annual Meeting and any adjournments thereof. Cost of Proxy Solicitation We will bear the cost of this solicitation, including amounts paid to banks, brokers and other record owners to reimburse them for their expenses in making solicitation material regarding the Annual Meeting available to beneficial owners of our common and preferred stock. The solicitation of proxies may be supplemented by our officers and other employees (at no additional compensation) by personal contact, by telephone, by facsimile or by electronic communication. Dissenters’ Rights Under Delaware law, our stockholders are not entitled to dissenters’ rights with respect to any matters to be voted on with respect to this proxy statement. 3 PROPOSAL 1 ELECTION OF DIRECTORS General Action will be taken at the Annual Meeting for the election of six directors, to be elected by the holders of our common stock, voting together as a single class. The persons named in the enclosed proxy card will vote to elect each of the nominees as a director, unless the proxy is marked otherwise. Each of the nominees is currently a director. Each nominee has indicated a willingness to serve as a director, if elected. If any nominee becomes unable or unwilling to serve, however, the proxies may be voted for substitute nominees selected by our Board of Directors. No director, or associate of any director, is a party adverse to us or any of our subsidiaries in any material legal proceeding or has any material interest adverse to us or any of our subsidiaries in any such proceeding. No director is related by blood, marriage or adoption to any other director or executive officer. Information Regarding Nominees to the Board of Directors The following table provides certain information as to each nominee to our Board of Directors as of the Record Date: Name Age PositionswithourCompany Philip S. Sassower 73 Chief Executive Officer and Chairman of the Board of Directors Andrea Goren 45 Director F. Ben Irwin 53 Director Thomas F. Leonardis 68 Director Kent A. Misemer 64 Director Brian E. Usher-Jones 67 Director All directors are elected annually to hold office until the next annual meeting of stockholders and until their successors are duly elected and qualified. Philip S. Sassower has served as our Chief Executive Officer since February2006 and has served as a member of our Board of Directors since December2004. Mr.Sassower is the Chief Executive Officer of SG Phoenix LLC, a private equity firm, and has served in that capacity since May2003. Mr.Sassower has also been Chief Executive Officer of Phoenix EnterprisesLLC, a private equity firm, and has served in that capacity since 1996. From January10, 2008 to January7, 2010, Mr. Sassower served as a director of The Fairchild Corporation, a motorcycle accessories and aerospace parts and services company, and from May13, 2008 to January7, 2010, Mr.Sassower served as Chairman of the Board and Acting Chief Executive Officer of The Fairchild Corporation. On March18, 2009, The Fairchild Corporation and 61 subsidiaries filed a petition for bankruptcy under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court, District of Delaware. On August5, 2010, Mr.Sassower became Chairman of the Board and Chief Executive Officer of Communication Intelligence Corporation (OTCQB: CICI), an electronic signature solutions and biometric signature verification company. Mr.Sassower is co-manager of the managing member of Phoenix Venture FundLLC, our principal stockholder, which we refer to in this proxy statement as Phoenix. Mr.Sassower’s qualifications to serve on our Board of Directors include more than 40years of business and investment experience. Mr.Sassower has extensive experience working with management teams and boards of directors, and in acquiring, investing in and building companies and implementing new business strategies. Andrea Goren has served as a member of our Board of Directors since December2004. Mr.Goren is a Managing Director of SG PhoenixLLC, a private equity firm, has served in that capacity since May2003, and has been associated with Phoenix EnterprisesLLC since January2003. In December 2010, Mr. Goren was appointed as Chief Financial Officer of Communication Intelligence Corporation (OTCQB: CICI). Mr. Goren has also served as a director of Communication Intelligence Corporation since August 5, 2010. Prior to joining SG Phoenix LLC, Mr.Goren served as Vice President of Shamrock International,Ltd., a private equity firm, from June1999 to December2002. From January10, 2008 to January7, 2010, Mr.Goren served as a director of The Fairchild Corporation. Mr. Goren is co-manager of the managing member of Phoenix, our principal stockholder. Mr.Goren’s qualifications to serve on our Board of Directors include his experience and knowledge acquired in more than 14years of private equity investing. Mr.Goren has played a significant role in SG PhoenixLLC’s private equity investments and has developed extensive experience working with management teams and boards of directors, including at numerous public companies in which SG PhoenixLLC has invested. 4 F. Ben Irwin has served as a member of our Board of Directors since May2009. Mr.Irwin has been President and Owner of Rejen Inc, a printing supplies manufacturer, since September2005. Prior to that, Mr.Irwin served as Senior Vice President of Engineering of General Dynamics Itronix (formerly Itronix Corp.), a designer and manufacturer of rugged laptop and handheld computing products, from July2000 to February2005. Mr.Irwin’s qualifications to serve on our Board of Directors include his industry experience and knowledge acquired while he was with Itronix. Thomas F. Leonardis has served as a member of our Board of Directors since June2005. Mr.Leonardis has been Chief Executive Officer of Ember Industries,Inc., a contract electronics manufacturer, since November2001. Mr.Leonardis served as a director of DataMetrics Corporation, a designer and manufacturer of rugged electronic products, from November2001 to March2008. Mr.Leonardis’ qualifications to serve on our Board of Directors include his industry experience and knowledge acquired during the ten years he has served at Ember Industries,Inc. and while serving as a director of DataMetrics Corporation. Kent A. Misemer has served as a member of our Board of Directors since November2011. From 2003 through 2009, Mr. Misemer was the Chief Executive Officer and President of Liberty Propane, LLC, a portfolio company of Sterling Capital Partners, an independent retail propane company, which was sold in December2009. Previously, Mr.Misemer was the President and Chief Executive Officer of Propane Continental. In addition to being a co-founder of Liberty Propane, Mr.Misemer was also involved in the creation of Propane Continental and Tri-Power Fuels,Inc. Mr.Misemer serves as a director and member of the audit committee of Cornerstone Records Management, LLC, a private data storage and offsite data management company. Mr.Misemer formerly served as a director of Pro-Tech Industries,Inc. (OTCQB: PTCK), a regional leader in design/build services for the Fire Life Safety, alarm/detection, electrical and voice/data communications infrastructure segments, through January 2012. Mr.Misemer’s qualifications to serve on our Board of Directors include his over 30 years of executive management experience in the propane industry supply chain, as well as other industries. Brian E. Usher-Jones has served as a member of our Board of Directors since 1996. Since 1992, Mr.Usher-Jones has been self-employed as a merchant banker. Mr.Usher-Jones resigned as a director of Newlook Industries Corp., a publicly traded technology investment company, and Wireless Age CommunicationsInc., a solutions provider for waste and energy efficient products, in February 2013. From November 2000 to September 2007, Mr.Usher-Jones served as Chairman and Chief Financial Officer of Oromonte ResourcesInc., a mining exploration company. Mr.Usher-Jones served as our Treasurer and Interim Chief Financial Officer from August1996 to November1997, and again from August2001 to December2001. Mr.Usher-Jones’ qualifications to serve on our Board of Directors include his service as our Treasurer and Interim Chief Financial Officer and his significant executive-level and financial management experience at private and public companies. Information Regarding Our Non-Director Executive Officers The following table provides information regarding our non-director executive officers as of the Record Date: Name Age PositionswithourCompany Mark Holleran 55 President and Chief Operating Officer Michael J. Rapisand 54 Chief Financial Officer and Corporate Secretary Bryan J. Bell 52 Vice President of Engineering Steven C. Linahan 60 Vice President of Operations James S. Plas 46 Vice President of Marketing Mark Holleran has served as our President and Chief Operating Officer since February2006. Mr.Holleran served as our Vice President of Sales from April2003 to February2006. Michael J. Rapisand has served as our Chief Financial Officer and Corporate Secretary since August 2004. Bryan J. Bell became our Vice President of Engineering in May 2008. Prior to joining us, Mr.Bell was Vice President of Operations at Sirific Wireless, a developer of solutions for 3.5G multi-mode, multi-band mobile cellular and broadband data for notebook computers, since February 2003. 5 Steven C. Linahan became our Vice President of Operations in May 2011. Prior to joining us, Mr.Linahan was a self employed Manufacturing and Supply Chain consultant through January 2009. Prior to becoming a consultant, Mr. Linahan was Vice President, Operations/Supply Chain at TippingPoint Technologies,Inc., a network-based security hardware manufacturer, from July 2007 to December 2009. James S. Plas became our Vice President of Marketing on August13, 2012. Prior to joining us, Mr. Plas was Vice President of Product Management and Marketing at ACXIOM, a multi-channel marketing services company specializing in delivering consumer insight and precision customer recognition to Global 2000 companies, from 2006 to 2012. Vote Required The affirmative vote of a plurality of the votes cast by those holders present at the Annual Meeting in person or represented by proxy is required to elect the director nominees. The enclosed proxy allows you to vote for the election of the nominees listed, to withhold authority to vote for one or more of such nominees or to withhold authority to vote for all of such nominees. Proxies cannot be voted for a greater number of persons than the number of nominees named in this proxy statement. If you do not vote for a nominee, your vote will not count either for or against the nominee. Also, if your broker does not vote on any of the nominees, it will have no effect on the election. Recommendation Our Board of Directors recommends a vote “FOR” the election of each nominee listed above to the Board of Directors. 6 PROPOSAL 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Our Board of Directors, upon the recommendation of our audit committee, has selected PMB Helin Donovan,LLP, located in Austin, Texas, to serve as our independent registered public accounting firm for the fiscal year ending March31, 2014. Our Board of Directors has determined that the selection of PMB Helin Donovan,LLP should be submitted to the stockholders for ratification. PMB Helin Donovan,LLP has served as our independent registered public accounting firm since December7, 2007. Our audit committee authorized and approved the engagement of PMB Helin DonovanLLP. A representative of PMB Helin Donovan,LLP is expected to be present at the Annual Meeting and will have an opportunity to make a statement and respond to appropriate questions. Principal Accountant Fees and Services Principal Accountant Fees The following table summarizes the fees PMB Helin DonovanLLP billed to us for each of the last two fiscal years: FeeCategory Fiscal Year2013 %of Total Fiscal Year2012 %of
